Interim Decision #2164

MATTER OF ESSEX CRYOGENICS INDUSTRIES, INC.
In Visa Petition Proceedings
STL—N-968

Decided by Deputy Associate Commissioner September 22, 1972
Beneficiary, who is a member of the professions (mechanical engineer) and who
is otherwise qualified, is eligible for classification as an alien of distinguished
merit and ability under section 101(a)(15XH)(i) of the Immigration and Nationality Act, as amended, even though he was previously employed with petitioner's engineering staff as a nonimmigrant student for practical training
purposes; there are unemployed engineers in the State in which his services
are to be performed; and his continued employment by petitioner might adversely affect the wages and working conditions of the workers in the United
States similarly employed. (Cf. Matter of St. Joseph's Hospital, Interim Decision
No. 2166.)

This case comes forward on certification for decision by the
Deputy Associate Commissioner, Travel Control. The District Di-

rector on August 23, 1972 denied the petition on the grounds that
it would be inconsistent to hold that the duties the beneficiary has
been performing as practical training are services requiring distinguished merit and ability; and that to grant the petition would be
to accord the beneficiary benefits not available to many residents
of Missouri who are engineers and, according to the Manpower
Administration, now unemployed.
The beneficiary, a native and citizen of Iran, was admitted to
the United States on January 28, 1965 as a nonimmigrant student.
He studied engineering at Northeastern Oklahoma A&M College
and the University of Missouri, from the latter of which he
received the degrees of Bachelor of Science and Master of Science,
both in Mechanical Engineering, in January 1970 and January
1971, respectively. The Service thereafter granted him permission
to accept employment for practical training in his field of study
and he took such training with the petitioner through July 30,

1972, the maximum time possible under the regulations.
The petitioner is a manufacturer of aircraft components with a
gross annual income of $1,800,000. It alleges that it currently has
many contracts including that under the F-15 military aircraft
program on which the beneficiary has been employed. The petitioner claims that during the period of his practical training as a
member of its engineering staff, the beneficiary proved himself to
196

Interim Decision #2164
be a valuable employee and a fine engineer who made a significant
contribution to the F-15 program, and whose loss now would
seriously hamper that program and add to its cost. It requests
that he be classified as a nonimmigrant under section
101(a)(15)(H)(i) of the Immigration and Nationality Act, as
amended, to continue in the employ of the petitioner as an
engineer in design and testing.
Section 101(015)(H) of the Immigration and Nationality Act, as
amended, now reads in pertinent part to define a temporary
worker:
(H) an alien having a residence in a foreign country which he has no intention
of abandoning (i) who is of distinguished merit and ability and who is coining
temporarily to the United States to perform services of an exceptional nature
requiring such merit and ability; or (ii) who is coming temporarily to the

United States to perform temporary services or labor, if unemployed persons
capable of performing such service or labor cannot be found in this country;
•••

The occupation of-engineer is defined as a profession in section
101(032) of the Immigration and Nationality Act, as amended.
The beneficiary here by virtue of his education as a mechanical
engineer is a momber of the professions. Matter of Semerjian, 11 I.

& N. Dec. 751 (1966). .The Service has long held that a person who
is qualified as a member of the professions qualifies as a person "of
distinguished merit and ability" as that term is used in section
101(a)(15)(H)(1), supra. If, additionally, he is to temporarily perform
specified services which require his professional abilities, he is
qualified for "H-1" classification. The petitioner in the present
case now employs the beneficiary as an engineer and has made an
adequate showing that he intends to continue temporarily the
beneficiary's services in that capacity, one which requires a person
of the beneficiary's training and experience. It is immaterial that

his earlier employment with the petitioner was for the purpose of
acquiring practical training.
The other ground advanced by the District Director for denying
the petition—the fact that there are now engineers residing in
Missouri who are unemployed—is equally untenable. In originally
framing section 101(aX15XH), supra, the Congress chose to include
only for the 11-2 temporary worker the condition, "if unemployed
persons capable of performing such service or labor cannot be
found in this country." This qualification is not present in the H-1
definition, and it must be concluded that its omission was deliberate. It is consequently only for the II-2 worker that the Service
requires the petitioner to apply for the Secretary of Labor's
certification that qualified persons in the United States are not
available and that the alien's employment will not adversely affect
197

Interim Decision #2164
the wages and working conditions of persons in the United States
similarly employed (8 CPR 214.2(hX3)).
The Congress last had occasion in 1970 to review and amend
section 101(a)(15)(H), supra. The resulting P.L. 91-225 was approved on April 7, 1970 and restated the then existing section of
law, modifying it essentially only to delete the requirement that
the services be temporary which the H-1 alien is coming to
perform. It is apparent therefore that the Congress intended to
relax the H-1 definition rather than to add to its conditions (as of
course it could have done at that time) the requirement of nonavailability of other capable persons in this country. The thinking
of the House Committee on the Judiciary, which recommended
passage of this 1970 amendment, is illustrated in the following
excerpt from its report (House Report No. 91-851, 91st Congress,

2nd Session, page 3):
Experience with the operation of the Immigration and Nationality Act has
clearly indicated that there is a need to modernize certain provisions regarding
the -admission of nonimmigrants. Specially skilled foreign nationals coming to
the United States for temporary employment or training are able to enter this
country as nonimmigrants under the provisions of section 101(a)(15XH) and (J) of
the Immigration and Nationality Act. However, certain limitations and conditions contained in these sections have caused difficulties in administration,
produced hardships, and have, been a source of friction with universities,
hospitals, international organizations, and other potential employers of distinguished or specially qualified aliens in the United States.

It is not material to the beneficiary's statutory eligibility for H-1
classification that there are other engineers in Missouri who are
unemployed or indeed that his employment by the petitioner
might have an adverse effect on the wages and working conditions
of workers in the United States similarly employed. This conclusion is compelled by the difference between the H-1 and H.-2
provisions in the law.
ORDER: It is ordered that the visa petition be and the same is
hereby approved.

198

